DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the newly amended Claim 1 is in condition for allowance. Applicant argues that the combination of Keily and Yuyama is not proper to reject Claim 1.
In response, the Examiner respectfully disagrees with the Applicant. The Applicant is herein referred to the rejection of Claim 1. Yuyama was simply employed to teach the flexible dispensing bag. The flexible dispensing bag does not impart novelty on the claimed limitation and is very well-known in the art as disclosed by Yuyama. Thus, the rejection of Claim 1 is proper, and one of ordinary skill in the art would find it obvious to combine the prior art of record to reject Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 



Claims 1,2,11-13 are rejected under35U.S.C. 103 as being unpatentable over Keily et al. (US 2017/0245699) in view of Yamada (US 2016/0143490).
Regarding Claim 1, Keily discloses a wall mounted wipe dispensing system (figs. 1-3; para.0006) comprising: a wall mount support bracket (10,30; fig.4); a dispensing bag (14,16; a bag is defined as a container or receptacle of leather, plastic, cloth, paper, etc.) of wipes (26; abstract) having a rigid collar (18) from which to suspend the dispensing bag (14,16) from the wall mount support bracket (figs. 1-3) and having a bag (16) extending from the rigid collar (18) and around the wipes (26) contained therein; and wherein the wall mount support bracket (10,30)and rigid collar (18) of the dispensing bag(16) have first mating structures (fig.7; plurality of 31 on 18 mate with plurality of 33 on 30; para.0029) for mating the dispensing bag to the wall mount support bracket (figs. 1-3), and the rigid collar (18) further defines an opening (20) through which wipes are removed from the dispensing bag (16); and the wall mount support bracket (10,30) includes a sealing cap (30,32) that is opened to access wipes within the dispensing bag and closed to seal the dispensing bag of wipes to prevent wipes from drying out within same; the rigid collar (18) of the dispensing bag (14,16) serving as the sole opening on the dispensing bag (14,16) through which wipes are removed from the dispensed bag (14,16; dispensing hole on 18 is the sole opening on the dispensing bag; see fig.1).
Although Keily does not disclose the rigid collar without having a sealing cap for opening and closing the flexible bag. It would have been obvious to one having ordinary skill in the art to implement such a configuration, since it has been held that omission of an element and its function in 
Note that it has been held that a mere omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Keily does not disclose a flexible dispensing bag having a flexible bag.
Yamada discloses a flexible dispensing bag (10; para.0025) having a flexible bag (11). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with a flexible dispensing bag having a flexible bag since such a configuration is notoriously well-known in the art to contain disposable wipes.
Regarding Claim 2, Keily discloses wherein the first mating structures (fig.7; plurality of 31 on 18 mate with plurality of 33 on 30; para.0029) include at least one protrusion (fig.5; plurality of 33 on 30 on wall mount support bracket) extending from one of the wall mount support bracket (10,30) or dispensing bag collar (18) and at least one corresponding mating recess (plurality of 31 on 18) located on the other of the wall mount support bracket or dispensing bag collar (18) for receiving the protrusion to suspend the dispensing bag from the wall mount support bracket (figs. 1-3).
Regarding Claim 11, Keily does not disclose wherein the sealing cap includes a biasing member for biasing the cover in the closed position.
In another embodiment (third embodiment, para.0034) of the disclosure, Keily discloses wherein the sealing cap(106) includes a biasing member (spring 119) for biasing the sealing cap closed (para.0040). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with wherein the sealing cap includes a biasing member for biasing the sealing cap closed in order to minimize the exposure of the wipes to atmosphere, which would cause the wet wipes to dry out prematurely.

In another embodiment (third embodiment, para. 0034) of the disclosure, Keily discloses wherein the biasing member is a spring (119) for biasing the sealing cap closed (para.0040). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with wherein the biasing member is a spring for biasing the sealing cap closed in order to minimize the exposure of the wipes to atmosphere, which would cause the wet wipes to dry out prematurely.
Regarding Claim 13, Keily discloses wherein the sealing cap (32) further includes seal (figs. 1 -3; although Keily does not explicitly disclose a seal for sealing cap 32, it is apparent from fig. 1 at the bottom portion of 32, there are several seals placed thereto seal opening 20 of dispensing bag 16; furthermore, it would be inherent for sealing cap 32 to have seals in order to fully seal the opening 20 of bag 16) for substantially sealing the dispensing bag(16) when the sealing cap is closed (figs. 1-3).
Claims 11-12 are rejected under 35 U.S.C. 103 as being u n paten table over Keily et al. (US 2017/0245699) in view of Yamada (US 2016/0143490) in view of Bunoz (US 2010/0032445).
Regarding Claim 11, Keily does not disclose wherein the sealing cap includes a biasing member for biasing the cover in the closed position.
Bunoz discloses wherein the sealing cap (spring-loaded lid/cover 4) includes a biasing member (lid 4 is loaded with a spring) for biasing the sealing cap closed (para.0056). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Keily with wherein the sealing cap includes a biasing member for biasing the sealing cap closed in order to minimize the exposure of the wipes to atmosphere, which would cause the wet wipes to dry out prematurely.
Regarding Claim 12, Keily does not disclose wherein the biasing member is a spring for biasing the sealing cap closed.
.

Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner's statement of reasons for allowance: A method of dispensing wipes from a wall mounted support bracket including the features "a plurality of replaceable dispensing bags of wipes with the support bracket and each replaceable dispensing bag of wipes having first mating structures that mate with one another to suspend one of the replaceable dispensing bag of wipes from the wall mounted support bracket" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651